Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This office action is responsive to the amendment filed on 3/18/21. Claims 14 - 26 have been canceled and claims 1 – 13 and 27 – 33 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 9 and 27 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8 - 10, 27, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over CATT SA WG2 Meeting #117 S2-165865, hereinafter (S2-165865) in view of Huawei SA WG2 Meeting #118 S2-167000, hereinafter (S2-167000).
Regarding claim 1, S2-165865 teaches a routing method, comprising: receiving, by an Access and Mobility Management Function (AMF) (Fig. 6.4.x.2-2; page 3, MM), a first message from a (Radio) Access Network ((R)AN) (RAN), the first message comprising session-related information and routing information associated with the session-related information (page 3; see Fig. 6.4.x.2-2:  5.NG2 message (SM message); item #5: The RAN send the NG2 message to the MM function. The message includes the SM message and the routing information. Also refer to page 1, 6.4.x.1); and routing, by the AMF, the session-related information to a relevant Session Management Function (SMF) in accordance with the routing information (page 3; see Fig. 6.4.x.2-2:  6.Uplink SM message Transfer (SM message); item #6: The MM function determines the SM function based on the routing information and sends the Uplink SM message transfer message to the SM function. The message includes the SM message received from RAN. Also refer to page 1, 6.4.x.1).  
	S2-165865 fails to explicitly disclose wherein the routing information comprises an ID allocated by the AMF.
	However, S2-167000 teaches routing information comprising an ID allocated by the AMF (page 3, Figure 2.1: PDU session ID is allocated by the MMF. Also illustrated in Figure 1.2).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865’s method by incorporating the teachings of S2-167000, for the purpose of ensuring a unique PDU ID for the session.
Regarding claim 2, S2-165865 teaches the routing method according to claim 1, wherein prior to receiving, by the AMF, the first message from the (R)AN, the routing method further comprises: transmitting, by the AMF, a second message to the (R)AN, wherein the second message comprises the session- related information and the routing information associated with the session-related information, and the first message is an acknowledgement message of the second message (page 3; see Fig. 6.4.x.2-2:  2.NG2 message (SM message); item #2: The MM function finds the UE context based on the UE identity, sends the NG2 message to the RAN node connected by the UE. The message includes the SM message received in step 1).  
Regarding claim 8, S2-165865 teaches the routing method according to claim 1, further comprising: storing, by the AMF, a routing relationship between the routing page 1, Discussion section; end of 2nd paragraph: The MM has to be enhanced to support the session management protocols, resolve the SM messages and store the context about the PDU sessions).  
Regarding claim 9, S2-165865 teaches a routing method, comprising: transmitting, by an (R)AN (Fig. 6.4.x.2-2; page 3, RAN), a first message to an AMF (Fig. 6.4.x.2-2; page 3, MM), the first message comprising session-related information and routing information associated with the session-related information (page 3; see Fig. 6.4.x.2-2:  5.NG2 message (SM message); item #5: The RAN send the NG2 message to the MM function. The message includes the SM message and the routing information. Also refer to page 1, 6.4.x.1), the routing information being adopted by the AMF to route the session-related information to a relevant SMF (page 3; see Fig. 6.4.x.2-2:  6.Uplink SM message Transfer (SM message); item #6: The MM function determines the SM function based on the routing information and sends the Uplink SM message transfer message to the SM function. The message includes the SM message received from RAN. Also refer to page 1, 6.4.x.1).  
	S2-165865 fails to explicitly disclose wherein the routing information comprises an ID allocated by the AMF.
	However, S2-167000 teaches routing information comprising an ID allocated by the AMF (page 3, Figure 2.1: PDU session ID is allocated by the MMF. Also illustrated in Figure 1.2).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865’s method by 
Regarding claim 10, S2-165865 teaches the routing method according to claim 9, wherein prior to transmitting, by the (R)AN, the first message to the AMF, the routing method further comprises: receiving, by the (R)AN, a second message from the AMF, wherein the second message comprises the session-related information and the routing information associated with the session-related information, and the first message is an acknowledgement message of the second message (page 3; see Fig. 6.4.x.2-2:  2.NG2 message (SM message); item #2: The MM function finds the UE context based on the UE identity, sends the NG2 message to the RAN node connected by the UE. The message includes the SM message received in step 1).  
Regarding claim 27, S2-165865 teaches an Access and Mobility Management Function (AMF) device (Fig. 6.4.x.2-2; page 3, MM), comprising a processor (inherent in MMs), a memory (inherent in MMs), and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement a routing method (inherent in MMs), comprising: receiving, by the AMF, a first message from a (Radio) Access Network ((R)AN) (RAN), the first message comprising session-related information and routing information associated with the session-related information (page 3; see Fig. 6.4.x.2-2:  5.NG2 message (SM message); item #5: The RAN send the NG2 message to the MM function. The message includes the SM message and the routing information. Also refer to page 1, 6.4.x.1); and routing, by the AMF, the session-related information to a relevant Session Management Function (SMF) in accordance with the routing information (page 3; see Fig. 6.4.x.2-2:  6.Uplink SM message Transfer (SM message); item #6: The MM function determines the SM function based on the routing information and sends the Uplink SM message transfer message to the SM function. The message includes the SM message received from RAN. Also refer to page 1, 6.4.x.1)
S2-165865 fails to explicitly disclose wherein the routing information comprises an ID allocated by the AMF.
	However, S2-167000 teaches routing information comprising an ID allocated by the AMF (page 3, Figure 2.1: PDU session ID is allocated by the MMF. Also illustrated in Figure 1.2).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865’s method by incorporating the teachings of S2-167000, for the purpose of ensuring a unique PDU ID for the session.
Regarding claim 28, S2-165865 teaches a (R)AN device (Fig. 6.4.x.2-2; page 3, RAN), comprising a processor (inherent in RAN devices), a memory (inherent in RAN devices), and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement the routing method (inherent in RAN devices) according to claim 9.  
Regarding claim 31, S2-165865 teaches the AMF device according to claim 27, wherein prior to receiving, by the AMF, the first message from the (R)AN, the routing method further comprises: transmitting, by the AMF, a second message to the (R)AN, wherein the second message comprises the session- related information and the routing information associated with the session-related information, and the first page 3; see Fig. 6.4.x.2-2:  2.NG2 message (SM message); item #2: The MM function finds the UE context based on the UE identity, sends the NG2 message to the RAN node connected by the UE. The message includes the SM message received in step 1).  

Claims 3 – 7, 11 – 13, 29, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over CATT SA WG2 Meeting #117 S2-165865, hereinafter (S2-165865) in view Huawei SA WG2 Meeting #118 S2-167000, hereinafter (S2-167000) as applied to claims 1, 2, 9 and 31  above, and further in view of Youn et al. (US 2020/0120570 A1).
Regarding claims 3 and 32, S2-165865 teaches the routing method according to claim 2, but fails to explicitly disclose wherein the transmitting, by the AMF, the second message to the (R)AN comprises: combining, by the AMF, a plurality of pieces of session-related information received from a plurality of SMFs into one second message, the second message carrying the routing information associated with each piece of session-related information; and transmitting, by the AMF, the second message to the (R)AN.  
	However, Youn teaches wherein the transmitting, by the AMF, the second message to the (R)AN comprises: combining, by the AMF, a plurality of pieces of session-related information received from a plurality of SMFs into one second message, the second message carrying the routing information associated with each piece of session-related information (paragraph 321: The source SMF encapsulates the address and/or ID information for the target SMF and the UPF address and/or ID information for each PDU session received from the target SMF in the handover indication ack message and sends the information to the target AMF.); and transmitting, by the AMF, the second message to the (R)AN (paragraph 322: The target AMF encapsulates information on the session in the handover request message and sends the information to the gNB).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865 by incorporating the teachings of Youn, for the purpose of transmitting various information within a message and minimize wasted resources.
Regarding claims 4 and 33, S2-165865 teaches the routing method according to claim 3, but fails to explicitly disclose wherein the routing, by the AMF, the session-related information to the relevant SMF in accordance with the routing information comprises: upon the receipt of the first message for confirming the second message from the (R)AN, determining, by the AMF, the relevant SMF in accordance with the routing information associated with the session-related information, and transmitting the session-related information to the SMF.  
However, Youn teaches wherein the routing, by the AMF, the session-related information to the relevant SMF in accordance with the routing information comprises: upon the receipt of the first message for confirming the second message from the (R)AN, determining, by the AMF, the relevant SMF in accordance with the routing information associated with the session-related information, and transmitting the session-related information to the SMF (paragraph 325: The target AMF encapsulates the information on the QoS received from the target gNB in the session setup info message and sends the information to the target SMF. The SMF receiving the sent information sends updated QoS information (i.e., PDU session ID and QoS) to the UPF. The target SMF sends to the target AMF the Session Setup Info Ack message in response to the Session Setup Info message).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865 by incorporating the teachings of Youn, for the purpose of transmitting information to a specified destination.
Regarding claims 5 and 11, S2-165865 teaches the routing method according to claim 1, but fails to explicitly disclose wherein the routing information further comprises one or more of a Protocol Data Unit (PDU) session Identity (ID) and information about the SMF.  
	However, Youn teaches wherein the routing information comprises information about the SMF (paragraph 321: ID information for the SMF).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865 by incorporating the teachings of Youn, for the purpose of obtaining and properly processing information for a specified device.
Regarding claims 6 and 12, S2-165865 teaches the routing method according to claim 1, but fails to explicitly disclose wherein the ID allocated by the AMF is a temporary ID corresponding to the session- related information allocated by the AMF upon the receipt of a third message from the SMF, and the third message comprises the session-related information. 
page 3, Figure 2.1: PDU session ID is allocated by the MMF. Also illustrated in Figure 1.2: “PDU session ID is allocated” at the MMF after receiving “PDU session ID allocation request” from the SMF).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865’s method by incorporating the teachings of S2-167000, for the purpose of ensuring a unique PDU ID for the session.
Regarding claims 7 and 13, S2-165865 teaches the routing method according to claim 5, wherein the information about the SMF comprises an ID of the SMF (paragraph 321: ID information for the SMF).  
Regarding claims 29 and 30, S2-165865 teaches the routing method according to claims 1 and 9, but fails to explicitly disclose a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the routing method according to claim 1 and claim 9.  
	However, Youn teaches a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the routing method (paragraphs 975-976: A software code may be stored in the memory and executed by the processor. The memory may be positioned inside or outside the processor and may send and receive data to/from the processor by already various means).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify S2-165865 by incorporating the teachings of Youn, for the purpose of performing the method according to specified instructions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462